Exhibit 10.1

AMENDMENT NO. 2 TO SUPPLY AGREEMENT

This Amendment No. 2 to Supply Agreement is dated as of April 15, 2005.
Reference is made to the Supply Agreement dated as of July 2, 2004 between
MOD-PAC CORP ("Seller"), a New York corporation with a principal place of
business at 1801 Elmwood Avenue, Buffalo, NY 14207, USA and VISTAPRINT LIMITED
("Buyer"), a Bermuda corporation with a registered office at Canon's Court, 22
Victoria Street, Hamilton, HM 12 Bermuda (the "2004 Supply Agreement").
Capitalized terms not otherwise defined in this letter agreement shall have the
meanings ascribed to them in the 2004 Supply Agreement.

Buyer and Seller hereby agree to amend the 2004 Supply Agreement as follows:

 1. Notwithstanding the exclusivity provisions of the 2004 Supply Agreement,
    including specifically and without limitation the Recital and Sections 1.2
    and 1.3 of the 2004 Supply Agreement, Seller agrees that commencing April
    15, 2005, Buyer shall be permitted to manufacture, at its Windsor, Ontario,
    Canada production facility ("Windsor") only, Printed Products destined,
    directly or indirectly, for customers of Buyer located in the Territory..
 2. With respect to any Printed Products manufactured by Buyer at Windsor, Buyer
    shall remit to Seller a fee for each unit shipped by Buyer calculated in
    accordance with the methodology set forth on Annex 1 hereto. Within ten days
    after the end of each calendar month during the remainder of the term of the
    2004 Supply Agreement, Seller shall provide a summary of all Printed
    Products manufactured at Windsor during the preceding month, its computation
    of the fee due to Seller hereunder and the accompanying fee. Buyer will make
    available, at Seller's request, reasonably detailed supporting
    justifications for the computations. Any dispute arising out of, or relating
    to, these provisions that cannot be resolved by the parties themselves shall
    be settled by arbitration according to the terms of Section 10.7 of the 2004
    Supply Agreement and any amounts determined to be owed to Seller shall bear
    interest at the rate set forth in Section 4.4 thereof.
 3. Notwithstanding Section 1.5 of the 2004 Supply Agreement, the parties agree
    that the purchase and sale of Printed Products following the expiration of
    the 2004 Supply Agreement on August 30, 2005 shall be governed by the terms
    of the new Supply Agreement between Buyer and Seller concurrently entered
    into as of the date hereof.

Except as expressly modified herein, the 2004 Supply Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Supply
Agreement as of the date set forth above.

SELLER: MOD-PAC CORP.

BUYER: VISTAPRINT LIMITED

By: /s/C. Anthony Rider

By: /s/Helen Ann Chisholm

Title: Chief Financial Officer

Title: Secretary

Dated: April 15, 2005

Dated: April 15, 2005

ANNEX 1

Matte BC





$ 1.84









Glossy BC





$ 1.83









Post Cards





$ 6.24









OSPC's





$ 12.48









Folders





$ 131.11









Brochures





$ 29.13









Data Sheets





$ 29.14









Letterhead





$ 58.27









RAL's





$ 0.47









Magnets





$ 0.40









Large Magnets





$ 0.14

